Exhibit 10.8

AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

THIS AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”) is
made as of December 1, 2006 by and between Vertical Communications, Inc., a
Delaware corporation (the “Company”), and the investors set forth on Exhibit A
attached hereto (individually, an “Investor” and collectively, the “Investors”).

WITNESSETH:

WHEREAS, the Company and certain Investors previously entered into that certain
Securities Purchase Agreement, dated as of October 18, 2006 (the “Original
Purchase Agreement”) pursuant to which the Company agreed to sell to certain
Investors and such Investors agreed to purchase from the Company (the
“Offering”), (i) 22,000 shares (the “Shares”) of the Company’s Series E
Convertible Preferred Stock, par value $1.00 per share (the “Series E Preferred
Stock”) at a price per share of $1,000.00, (ii) warrants to purchase an
aggregate of 20,754,717 shares of common stock, par value $0.01 per share (the
“Common Stock”) with an initial exercise price of $0.58 per share (the “Tranche
I Warrants”), and (iii) additional warrants to purchase an aggregate of
20,754,717 shares of Common Stock with an initial exercise price of $0.58 per
share (the “Tranche II Warrants,” and together with the Tranche I Warrants, the
“Warrants”), for a total purchase price of $22,000,000 (the “Purchase Price”)
pursuant to the terms of this Agreement;

WHEREAS, the Company has agreed to sell and certain additional investors listed
on Exhibit A have agreed to purchase an aggregate of 5,400 additional shares of
Series E Preferred Stock (the “Additional Shares”) and warrants to purchase an
aggregate of 5,094,341 shares of Common Stock (the “Additional Warrants”) on
identical terms and conditions as set forth herein;

WHEREAS, the sale of the Additional Shares constitutes a Future Financing
Transaction (as such term is defined in the Original Purchase Agreement) and the
parties hereto desire to amend and restate the Original Purchase Agreement in
its entirety in order to reflect the satisfaction of the Future Financing
Transaction provisions of the Original Purchase Agreement;

WHEREAS, the parties desire, by the execution and delivery of this Agreement, to
amend and restate the Original Purchase Agreement in its entirety (i) to
incorporate the Additional Shares in the definition of “Shares” as used herein;
(ii) to reflect that, as a result of the Future Financing Transaction having
occurred, the Tranche II Warrants are void ab initio, and to amend all
references in the Original Purchase Agreement to “Warrants” to refer only to the
Tranche I Warrants and the Additional Warrants; and (iii) to amend the
definition of “Purchase Price” to refer to an aggregate purchase price of
$27,400,000;

WHEREAS, concurrently with the execution of the Original Purchase Agreement, the
Company, Vertical Acquisition Sub, Inc., a wholly owned subsidiary of the
Company (“Acquisition Sub”) and Vodavi Technology, Inc. (“Vodavi”) executed an
Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which, as a
condition to the transactions contemplated by the Original Purchase Agreement
and this Agreement, Vodavi shall merge with Acquisition Sub (with Vodavi being
the surviving corporation thereof) and Vodavi will become a wholly owned
subsidiary of the Company (the “Merger”); and

WHEREAS, the parties hereto desire to enter into this Agreement for the purpose
of setting forth certain representations, warranties and covenants made by each
to the other as an inducement to the execution and delivery of this Agreement
and the conditions precedent to the consummation of the transactions set forth
in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual provisions,
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE SHARES

1.1 Authorization and Sale of the Shares and Warrants. Subject to the terms and
conditions set forth in this Agreement, the Company has authorized the sale of
(a) up to 33,000 shares of Series E Preferred Stock, and (b) warrants to
purchase an aggregate of 25,849,059 shares of the Company’s Common Stock
pursuant to the Warrants (of which the Investors set forth on Exhibit A have
committed to purchase the amounts set forth thereon). The shares of Common Stock
issuable upon conversion of the Shares are referred to herein as the “Conversion
Shares”. The shares of Common Stock issuable upon the exercise of the Warrants
are referred to herein as the “Warrant Shares”.

1.2 Agreement to Sell and Purchase the Shares and the Warrants. Subject to the
terms and conditions of this Agreement, each Investor, severally and not
jointly, agrees to purchase at the Closing (as such term is defined in
Section 1.3 hereof), and the Company agrees to issue and sell to each such
Investor at the Closing, for the purchase price set forth opposite each such
Investor’s name on Exhibit A attached hereto, that number of Shares and Warrants
set forth opposite each such Investor’s name on Exhibit A attached hereto.

1.3 Delivery of the Shares and Warrants at Closing.

(a) The completion of the purchase and sale of the Shares and the Warrants (the
“Closing”) shall occur immediately following consummation of the Merger (the
“Closing Date”) at the offices of Goodwin Procter LLP, 53 State Street, Boston,
MA 02109 or at such other place as may be mutually agreed by the Company and the
Investors. At the Closing, the Company shall (i) deliver to the Investors one or
more stock certificates representing the number of Shares set forth on Exhibit
A, each such certificate to be registered in the name of each Investor or, if so
indicated on the signature page of this Agreement, in the name of a nominee
designated by such Investor (at the address of each Investor set forth on the
signature pages hereto); and (ii) deliver to each Investor a Warrant
substantially in the form attached hereto as Exhibit B to purchase the number of
shares of Common Stock set forth opposite each such Investor’s name on Exhibit A
or, if so indicated on the signature page of this Agreement, in the name of a
nominee designated by such Investor.

(b) The Company’s obligation to issue the Shares and the Warrants to the
Investors shall be subject to the following conditions, any one or more of which
may be waived by the Company:

(i) receipt by the Company of a wire transfer of funds to an account designated
by the Company in the full amount of the Purchase Price for all of the Shares
and Warrants being purchased hereunder as set forth on Exhibit A;

(ii) consummation of the Merger; and

(iii) the accuracy of the representations and warranties made by the Investors
and the satisfaction of the undertakings of the Investors to be fulfilled prior
to the Closing.

 



--------------------------------------------------------------------------------

(c) The Investors’ obligations to purchase the Shares and the Warrants shall be
subject to the following conditions, any one or more of which may be waived by
any Investor hereunder as to itself only:

(i) consummation of the Merger on terms and conditions satisfactory to the
Investors;

(ii) consummation of the transaction, contemplated by the Credit Agreement and
related Security Agreement, dated as of October 16, 2006 (the “Credit
Agreement”), by and among the Company, Vertical Communications Acquisition
Corp., Acquisition Sub, on one hand, and Columbia Partners, L.L.C. Investment
Management and NEIPF, L.P. (collectively, “Lender”), on terms and conditions
satisfactory to the Investors;

(iii) the Company shall have caused the Certificate of Powers, Designations,
Preferences and Rights of the Series E Preferred Stock in substantially the form
attached hereto as Exhibit C (the “Certificate of Designations”) to be duly
adopted and approved by the Company’s Board of Directors (the “Board of
Directors”) and to be duly filed with the Secretary of State of Delaware (and
the Investors shall have received written confirmation of the same certified by
the Secretary of State of Delaware);

(iv) the Company having authorized, unissued and unreserved shares sufficient to
permit issuance of all of the Shares proposed to be sold hereunder;

(v) the representations and warranties of the Company set forth herein shall be
true, correct and complete as of the Closing Date in all respects (except for
representations and warranties that speak as of a specific date, which
representations and warranties shall be true, correct and complete as of such
date);

(vi) performance and compliance by the Company with all covenants, agreements
obligations and conditions required to be performed on or before the date
hereof;

(vii) the execution of a Consent and Waiver Agreement (as defined in the
Original Purchase Agreement); and

(viii) the Investors shall have received such documents as the Investors shall
reasonably have requested, including, a standard opinion of Company counsel as
to the matters set forth in the form attached as Exhibit D hereto and as to
exemption from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), of the sale of the Shares. The Warrants, the
Merger Agreement, the Credit Agreement, the Certificate of Designations and the
Consent and Waiver Agreement shall collectively be referred to herein as the
“Ancillary Agreements.”



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

2. Except as disclosed by the Company in a written Disclosure Schedule provided
by the Company to the Investors (the “Disclosure Schedule”), the Company hereby
represents, warrants and covenants to the Investors, as follows:

2.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as such term is defined in Rule 405 under the
Securities Act) has all requisite corporate power and authority to own, operate
and occupy its properties and to conduct its business as presently conducted and
as described in the documents filed by the Company under the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the “Exchange Act”), since June 30, 2004 through the date hereof, including,
without limitation, its most recent report on Form 10-K (the “Exchange Act
Documents”) and is registered or qualified to do business and in good standing
in each jurisdiction in which the nature of the business conducted by it or the
location of the properties owned or leased by it requires such qualification and
where the failure to be so qualified would have a material adverse effect upon
the condition (financial or otherwise), results of operations, business or
business prospects, properties or operations of the Company and its
Subsidiaries, considered as one enterprise (a “Material Adverse Effect”), and no
proceeding to which the Company or any Subsidiary is a party has been instituted
in any such jurisdiction, revoking, limiting or curtailing, or seeking to
revoke, limit or curtail, such power and authority or qualification.

2.2 Due Authorization and Valid Issuance. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Ancillary Agreements, and this Agreement and the
Ancillary Agreements have been duly authorized and validly executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Shares and the Warrants being purchased
by the Investors hereunder will, and the Conversion Shares and the Warrant
Shares, upon issuance and payment therefor pursuant to the terms hereof or
thereof, as applicable, be duly authorized, validly issued, fully-paid and
nonassessable.

2.3 Non-Contravention. The execution and delivery of this Agreement and the
Ancillary Agreements, the issuance and sale of the Shares under this Agreement,
the issuance of the Conversion Shares upon conversion of the Shares, the
issuance of the Warrants and the issuance of the Warrant Shares upon exercise of
the Warrants, the fulfillment of the terms of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby do not and will not (a) conflict with or constitute a violation of, or
default (with the passage of time or otherwise) under, (i) any bond, debenture,
note or other evidence of indebtedness, lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (ii) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or (b) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or any indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them is bound or to which any of the material property or assets of
the Company or any Subsidiary is subject. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other governmental body or any other



--------------------------------------------------------------------------------

person is required for the execution and delivery of this Agreement or the
Ancillary Agreements by the Company, the valid issuance and sale of the Shares
to be sold pursuant to this Agreement, the issuance of the Conversion Shares
upon conversion of the Shares, the issuance of the Warrants and the issuance of
the Warrant Shares upon exercise of the Warrants, and the performance by the
Company of its other obligations hereunder and thereunder, other than such as
have been made or obtained, and except for any post-closing securities filings
or notifications required to be made under federal or state securities laws.

2.4 Capitalization. The capitalization of the Company as of October 15, 2006 is
as set forth on Schedule 2.4, increased as set forth in the next sentence. The
Company has not issued any capital stock since that date other than pursuant to
(a) employee benefit plans disclosed in the Exchange Act Documents, or
(b) outstanding warrants, options or other securities disclosed in the Exchange
Act Documents. The Company has authorized, unissued, unreserved and undesignated
shares of preferred stock sufficient to sell all Shares proposed to be issued
under this Agreement. The designations, powers, preferences, rights
qualifications, limitations and restrictions in respect of the Series E
Preferred Stock are as set forth in the Certificate of Designations, and all
such designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable and in accordance with all
applicable laws. The Shares to be sold pursuant to this Agreement, the
Conversion Shares to be issued upon conversion of the Shares, the Warrants and
the Warrant Shares to be issued upon exercise of the Warrants have all been duly
authorized, and when issued and paid for in accordance with the terms of this
Agreement, upon conversion of the Shares or upon exercise of the Warrants, as
applicable, will be duly and validly issued, fully paid and nonassessable. The
Shares and the Warrants shall represent approximately 49.1% of the outstanding
capital stock of the Company immediately following the Closing (calculated on a
fully diluted basis). The outstanding shares of capital stock of the Company
have been duly and validly issued and are fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and were
not issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. Except as set forth in or contemplated by the
Exchange Act Documents, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company or any Subsidiary, or any contract,
commitment, agreement, understanding or arrangement of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company or any Subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options.
Without limiting the foregoing and except as provided herein, no preemptive
right, co-sale right, right of first refusal, registration right, or other
similar right exists with respect to the Shares and the Warrants or the issuance
and sale thereof, the issuance of the Conversion Shares upon conversion of the
Shares or the Warrant Shares upon exercise of the Warrants. No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Shares and the Warrants. The
Company owns the entire equity interest in each of its Subsidiaries, free and
clear of any pledge, lien, security interest, encumbrance, claim or equitable
interest, other than as described in the Exchange Act Documents. Except as
disclosed in the Exchange Act Documents, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Common Stock
to which the Company is a party or, to the knowledge of the Company, between or
among any of the Company’s stockholders.

2.5 Legal Proceedings; Disagreements with Advisors. There is no material legal
or governmental proceeding pending or, to the knowledge of the Company,
threatened to which the Company or any Subsidiary is or may be a party or of
which the business or property of the Company or any Subsidiary is subject that
is not disclosed in the Exchange Act Documents. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers.



--------------------------------------------------------------------------------

2.6 No Violations. Neither the Company nor any Subsidiary is in violation of
(a) its charter, bylaws, or other organizational document; (b) in violation of
any law, administrative regulation, ordinance or order of any court or
governmental agency, arbitration panel or authority applicable to the Company or
any Subsidiary, which violation, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect; or (c) is in default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiary is bound or by which the properties of
the Company or any Subsidiary are bound, which would be reasonably likely to
have a Material Adverse Effect.

2.7 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Sections 2.1, 2.12, 2.13, and 2.14, each of the Company and
its Subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted and as described in the Exchange Act Documents except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.

2.8 Intellectual Property. Except as specifically disclosed in the Exchange Act
Documents (a) each of the Company and its Subsidiaries owns or possesses
sufficient rights to use all patents, patent rights, trademarks, copyrights,
licenses, inventions, trade secrets, trade names and know-how (collectively,
“Intellectual Property”) described or referred to in the Exchange Act Documents
as owned or possessed by it or that are necessary for the conduct of its
business as now conducted or as proposed to be conducted as described in the
Exchange Act Documents, except where the failure to currently own or possess
would not have a Material Adverse Effect, (b) neither the Company nor any of its
Subsidiaries is infringing, or has received any notice of, or has any knowledge
of, any asserted infringement by the Company or any of its Subsidiaries of, any
rights of a third party with respect to any Intellectual Property that,
individually or in the aggregate, would have a Material Adverse Effect and
(c) neither the Company nor any of its Subsidiaries has received any notice of,
or has any knowledge of, infringement by a third party with respect to any
Intellectual Property rights of the Company or of any Subsidiary that,
individually or in the aggregate, would have a Material Adverse Effect. Except
as specifically disclosed in the Exchange Act Documents, all software
applications and portions of applications, including, without limitation,
interfaces, functions, and class definitions included in whole or in part in any
Company Software (as hereinafter defined) are either: (a) owned by the Company,
(b) currently in the public domain or otherwise available for use, modification
and distribution by the Company without a license from or the approval or
consent of any third party, or (c) licensed or otherwise used by the Company
pursuant to the terms of valid, binding written agreements (a “Software
Contract”). Except as specifically disclosed in the Exchange Act Documents, no
Software Contract creates, or purports to create, obligations or immunities with
respect to any intellectual property rights of the Company enforceable in any
jurisdiction of the world, including but not limited to, obligations requiring
the disclosure or distribution of all or a portion of the source code for any
Company Software. For purposes of this Agreement, “Company Software” means any
and all computer programs or portions thereof owned, licensed, distributed,
copied, modified, displayed, sublicensed or otherwise used by the Company in
connection with the operation of its business as now conducted or as now
proposed to be conducted as described in the Exchange Act Documents.



--------------------------------------------------------------------------------

2.9 Financial Statements; Solvency; Obligations to Related Parties.

(a) The financial statements of the Company and the related notes contained in
the Exchange Act Documents present fairly, in accordance with U.S. generally
accepted accounting principles (“GAAP”), the financial position of the Company
and its Subsidiaries as of the dates indicated, and the results of its
operations and cash flows for the periods therein specified consistent with the
books and records of the Company and its Subsidiaries except that the unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments which are not expected to be material in amount except as
otherwise described in the Exchange Act Documents. Such financial statements
(including the related notes) have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods therein specified, except as may be
disclosed in the notes to such financial statements, or in the case of unaudited
statements, as may be permitted by the Securities and Exchange Commission (the
“SEC”) on Form 10-Q under the Exchange Act and except as disclosed in the
Exchange Act Documents. The other financial information contained in the
Exchange Act Documents has been prepared on a basis consistent with the
financial statements of the Company.

(b) The (i) fair saleable value of the Company’s assets exceeds the amount that
will be required to be paid on or in respect of the Company’s existing
liabilities and other obligations as such matures or is otherwise payable;
(ii) Company’s assets do not constitute unreasonably small capital to carry on
its business for the current fiscal year as now conducted and as proposed to be
conducted taking into account the current and projected capital requirements of
the business conducted by the Company and projected capital availability; and
(iii) current cash flow of the Company, together with the proceeds the Company
would receive upon liquidation of its assets, after taking into account all
anticipated uses of such amounts, would be sufficient to pay all such
liabilities and obligations when such is required to be paid. The Company does
not intend to incur liabilities and other obligations beyond its ability to pay
such as they mature or are required to be paid. The Company has no knowledge of
any facts or circumstances which lead it to believe that it will be required to
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction, and has no present intention to so file.

(c) Except as set forth in any Exchange Act Documents, there are no obligations
of the Company to officers, directors, stockholders or employees of the Company
other than:

(i) for payment of salary for services rendered and for bonus payments;

(ii) reimbursements for reasonable expenses incurred on behalf of the Company;

(iii) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors);

(iv) obligations listed in the Company’s financial statements; and

(v) under applicable laws.

(d) Except as described above or in any Exchange Act Filings, (i) none of the
officers, directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $60,000;
and (ii) none of the officers, directors or, to the best of the Company’s
knowledge, key employees have any direct or indirect ownership interest in any
firm or corporation with which the Company is affiliated or with which the
Company has a business relationship, or any firm or corporation which competes
with the Company, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company)



--------------------------------------------------------------------------------

which may compete with the Company. Except as described above, no officer,
director, or any member of their immediate families, is, directly or indirectly,
interested in any material contract with the Company and no agreements,
understandings or proposed transactions are contemplated between the Company and
any such person. Except as set forth in any Exchange Act Documents, the Company
is not a guarantor or indemnitor of any indebtedness of any other person, firm
or corporation.

2.10 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since March 31, 2006, there has not been (a) any material adverse
change in the financial condition or results of operations of the Company and
its Subsidiaries considered as one enterprise, (b) any material adverse event
affecting the Company or its Subsidiaries, (c) any obligation, direct or
contingent, that is material to the Company and its Subsidiaries considered as
one enterprise, incurred by the Company, except obligations incurred in the
ordinary course of business or with respect to the transactions contemplated by
this Agreement or the Merger Agreement or Credit Agreement, (d) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any of its Subsidiaries, or (e) any loss or damage (whether or not
insured) to the physical property of the Company or any of its Subsidiaries
which has been sustained which has a Material Adverse Effect.

2.11 Disclosure. The representations and warranties of the Company contained in
this ARTICLE II as of the date hereof and as of the Closing Date, do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
Company understands and confirms that the Investors will rely on the foregoing
representations in effecting transactions in the securities of the Company.

2.12 Exchange Act and OTCBB Compliance. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is quoted on The Nasdaq Stock
Market, Inc.’s OTC Bulletin Board quotation service (the “OTCBB”), and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
removal from quotation of the Common Stock from the OTCBB, nor has the Company
received any notification that the SEC, the OTCBB or the National Association of
Securities Dealers, Inc. (“NASD”) is contemplating terminating such registration
or quotation, except as disclosed in the Exchange Act Documents.

2.13 Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Exchange Act during the twelve
(12) months preceding the date of this Agreement. The following documents
complied as to form in all material respects with the SEC’s requirements as of
their respective filing dates, and the information contained therein as of the
date thereof did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading:

(a) all Forms 10-K, 10-Q, 8-K (including any and all amendments thereto) and all
Definitive Proxy Statements on Schedule 14A and additional Definitive Proxy
Materials filed with the SEC since June 30, 2006; and

(b) all other documents, if any, filed by the Company with the SEC since
June 30, 2006.

2.14 Issuance and Quotation. The Company shall comply with all requirements of
the NASD and the SEC with respect to the issuance of the Shares, the Conversion
Shares, the Warrants and the Warrant Shares and the OTCBB with respect to the
quotation of the Conversion Shares and the Warrant Shares on the OTCBB.



--------------------------------------------------------------------------------

2.15 No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares,
the Warrant Shares and the Conversion Shares.

2.16 Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Shares and the Warrants will not be, an “investment company”
within the meaning of the Investment Company Act and shall conduct its business
in a manner so that it will not become subject to the Investment Company Act.

2.17 Foreign Corrupt Practices; Embargoed Person.

(a) Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly,
corruptly used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose to the extent required by law any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(b) None of the funds or other assets of the Company constitute or shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any person with whom U.S. persons are restricted from engaging in financial
or other transactions under United States law, including, but not limited to,
the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated under any such United States laws (each, an
“Embargoed Person”), with the result that the investments evidenced by the
Shares are or would be in violation of law and (i) no Embargoed Person has or
shall have any interest of any nature whatsoever in the Company with the result
that the investments evidenced by the Shares are or would be in violation of
law; and (ii) none of the funds of the Company are or shall be derived from any
unlawful activity with the result that the investments evidenced by the Shares
are or would be in violation of law; provided, that with respect to the
covenants contained in this Section 2.17(b), the Company may assume that the
Investors are not Embargoed Persons. The Company certifies that, to the
Company’s knowledge, the Company has not been designated, and is not owned or
controlled, by an Embargoed Person.

2.18 Accountants. To the Company’s knowledge, KPMG LLP and Vitale Caturano &
Company, Ltd, each of whom the Company expects will express their respective
opinion with respect to the financial statements to be incorporated by reference
from the Company’s Annual Report on Form 10-K for the year ended June 30, 2004,
2005 and/or 2006, as applicable, into the Registration Statement (as defined
below) and the prospectus which forms a part thereof, are independent
accountants as required by the Securities Act and the rules and regulations
promulgated thereunder and are registered with the Public Company Accounting
Oversight Board.

2.19 Contracts. The contracts filed as exhibits to the Exchange Act Documents
are in full force and effect on the date hereof, and neither the Company nor, to
the Company’s knowledge, any other



--------------------------------------------------------------------------------

party to such contracts is in breach of or default under any of such contracts
which would have a Material Adverse Effect. The Company has filed with the SEC
all contracts and agreements required to be filed by the Exchange Act.

2.20 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns due to be filed as of the date hereof and has
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been or might be asserted or threatened against it
which would have a Material Adverse Effect.

2.21 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Investor hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with.

2.22 Private Offering. Assuming the correctness of the representations and
warranties of the Investors set forth in ARTICLE V hereof, the offer and sale of
Shares and Warrants hereunder is exempt from registration under the Securities
Act. The Company has not in the past nor will it hereafter take any action to
sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer, issuance or sale of the Shares and the Warrants as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act. Neither the Company nor any
person acting on behalf of the Company has offered or sold any of the Shares
and/or the Warrants by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act). The Company
has offered the Shares and Warrants for sale only to the Investors and certain
other “accredited investors” within the meaning of Rule 501 of Regulation D
under the Securities Act.

2.23 Controls and Procedures. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date. The Company has established and maintains an effective system
of internal control over financial reporting (as such term is defined in the
Exchange Act ) regarding the reliability of financial reporting and preparation
of financial statements for external purposes in accordance with GAAP and
includes policies and procedures that (i) pertain to maintenance of records that
in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the issuer; (ii) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
issuer are being made only in accordance with authorizations of management and
directors of the issuer; and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the issuer’s assets that could have a Material Adverse Effect on the
financial statements. Except as set forth in the Exchange Act Documents, the
Company has established and maintains disclosure controls and procedures (as
defined in Exchange Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the SEC’s rules and forms, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Act is accumulated and communicated to the Company’s management, including its
principal executive and principal financial officers, or persons performing
similar functions, as appropriate to allow timely decisions regarding required
disclosure. The Company’s certifying officers have evaluated the effectiveness
of the Company’s disclosure controls and procedures and presented in the
applicable Exchange Act Documents their conclusions about the effectiveness of
the disclosure controls and procedures, as of the end of the periods covered by
such Exchange Act Documents based on such evaluation. Since the last such
evaluation date, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect,



--------------------------------------------------------------------------------

the Company’s internal control over financial reporting, and no significant
deficiencies or material weaknesses in internal controls over financial
reporting, or other factors that could significantly affect the Company’s
internal control over financial reporting, have been identified.

2.24 Merger Agreement and Credit Agreement. Each of the representations and
warranties of each party to (i) the Merger Agreement (including, without
limitation, those of Vodavi), as qualified by the disclosure schedule provided
by Vodavi, were true and correct in all respects when made and will be true and
correct in all material respects at the time of the consummation of the Merger,
and (ii) the Credit Agreement (including, without limitation, those of the
Company), as qualified by the disclosure schedule provided by the Company, were
true and correct in all respects when made and will be true and correct in all
material respects at the time of the consummation of the transactions
contemplated by the Credit Agreement. The execution, delivery and performance by
the Company of each of the Merger Agreement and the Credit Agreement and the
consummation by the Company of the transactions contemplated thereby, were
within the powers of the Company and were duly authorized by all necessary
action of the Company. The Merger Agreement and the Credit Agreement each
constitutes a valid and binding agreement of the Company enforceable against the
Company in accordance with their respective terms, except to the extent that the
validity or binding nature of either agreement may be subject or affected by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or other laws relating to or affecting the rights of
creditors generally, or the availability of any equitable or other specific
remedy upon breach of such agreements, or public policy. Upon consummation of
the Merger, the Company will be, subject to the terms and conditions of the
Merger Agreement, the sole stockholder of Vodavi.

ARTICLE III

AFFIRMATIVE COVENANTS OF THE COMPANY

3. The Company hereby covenants (i) with respect to Section 3.3, with all of the
Investors for so long as such Investors beneficially own any Shares and/or
Conversion Shares and/or Warrant Shares, (ii) with respect to Section 3.1, with
those Investors who, after the issuance and sale of the Shares and the Warrants
pursuant to this Agreement, will beneficially own at least 30% of the Common
Stock (calculated on a fully diluted basis) (the “30% Investors”) for so long as
such Investors beneficially own at least 30% of the Common Stock (calculated on
a fully diluted basis); (iii) in addition to and not in lieu of the foregoing
with respect to Sections 3.1-3.2 and Sections 3.4-3.7, M/C Venture Partners for
so long as M/C Venture Partners owns at least 50% of the Shares initially
purchased by it hereunder, as follows:

3.1 Right of First Refusal.

(a) Right of First Refusal. The Company shall not issue, sell or exchange, agree
or obligate itself to issue, sell or exchange, or reserve or set aside for
issuance, sale or exchange, in a transaction not involving a public offering,
any (i) shares of Common Stock, (ii) any other equity security of the Company,
including without limitation, preferred shares, (iii) any debt security of the
Company (other than debt with no equity feature) including without limitation,
any debt security which by its terms is convertible into or exchangeable for any
equity security of the Company, (iv) any security of the Company that is a
combination of debt and equity, or (v) any option, warrant or other right to
subscribe for, purchase or otherwise acquire any such equity security or any
such debt security of the Company, unless in each case the Company shall have
first offered to sell such securities (the “Offered Securities”) to the 30%
Investors and each other person or entity, if any, that has such a right (each
an “Offeree” and collectively, the “Offerees”) as follows: Each Offeree shall
have the right to purchase (x) that portion of the Offered Securities as the
number of shares of Common Stock then held (including shares then issuable upon
the exercise or conversion of outstanding securities) by such Offeree bears to
the total number of



--------------------------------------------------------------------------------

shares of issued and outstanding Common Stock of the Company calculated on a
fully diluted basis to include (i) the total number of shares of Common Stock
subject to outstanding awards granted under stock plans of the Company and
(ii) the total number of shares that could be issued upon the exercise or
conversion of outstanding securities (the “Basic Amount”), and (y) such
additional portion of the Offered Securities as such Offeree shall indicate it
will purchase should the other Offerees subscribe for less than their Basic
Amounts (the “Undersubscription Amount”), at a price and on such other terms as
shall have been specified by the Company in writing delivered to such Offeree
(the “Offer”), which Offer by its terms shall remain open and irrevocable for a
period of twenty (20) days from receipt of the offer.

(b) Notice of Acceptance. Notice of each Offeree’s intention to accept, in whole
or in part, any Offer made shall be evidenced by a writing signed by such
Offeree and delivered to the Company prior to the end of the 20-day period of
such offer, setting forth such of the Offeree’s Basic Amount as such Offeree
elects to purchase and, if such Offeree shall elect to purchase all of its Basic
Amount, such Undersubscription Amount as such Offeree shall elect to purchase
(the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Offerees are less than the total Offered Securities, then each Offeree who has
set forth Undersubscription Amounts in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, all
Undersubscription Amounts it has subscribed for; provided, however, that should
the Undersubscription Amounts subscribed for exceed the difference between the
Offered Securities and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Offeree who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Undersubscription Amount subscribed
for by such Offeree bears to the total Undersubscription Amounts subscribed for
by all Offerees, subject to rounding by the Board of Directors to the extent it
reasonably deems necessary.

(c) Conditions to Acceptances and Purchase.

(i) Permitted Sales of Refused Securities. In the event that Notices of
Acceptance are not given by the Offerees in respect of all the Offered
Securities, the Company shall have ninety (90) days from the expiration of the
period set forth above to close the sale of all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Offerees
(the “Refused Securities”) to the Person or Persons specified in the Offer, but
only for cash and otherwise in all respects upon terms and conditions,
including, without limitation, unit price and interest rates, which are no more
favorable, in the aggregate, to such other person or persons or less favorable
to the Company than those set forth in the Offer.

(ii) Reduction in Amount of Offered Securities. In the event the Company shall
propose to sell less than all the Refused Securities (any such sale to be in the
manner and on the terms specified above), then each Offeree may, at its sole
option and in its sole discretion, reduce the number of, or other units of the
Offered Securities specified in its respective Notices of Acceptance to an
amount which shall be not less than the amount of the Offered Securities which
the Offeree elected to purchase pursuant to (b) above multiplied by a fraction,
(i) the numerator of which shall be the amount of Offered Securities which the
Company actually proposes to sell, and (ii) the denominator of which shall be
the amount of all Offered Securities the Company proposed to sell in its writing
delivered pursuant to Section 3.1(a) above. In the event that any Offeree so
elects to reduce the number or amount of Offered Securities specified in its
respective Notices of Acceptance, the Company may not sell or otherwise dispose
of more than the reduced amount of the Offered Securities until such securities
have again been offered to the Offerees in accordance with Section 3.1(a).

(iii) Closing. Upon the closing, which shall include full payment to the
Company, of the sale to such other person or persons of all or less than all the
Refused Securities, the



--------------------------------------------------------------------------------

Offerees shall purchase from the Company, and the Company shall sell to the
Offerees, the number of Offered Securities specified in the Notices of
Acceptance, as reduced pursuant to Section 3.1(b) above if the Offerees have so
elected, upon the terms and conditions specified in the Offer. The purchase by
the Offerees of any Offered Securities is subject in all cases to the
preparation, execution and delivery by the Company and the Offerees of a
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Company and the Offerees and their respective
counsel.

(d) Further Sale. In each case, any Offered Securities not purchased by the
Offerees or other person or persons in accordance with Section 3.1(c)(iii) above
may not be sold or otherwise disposed of until they are again offered to the
Offerees under the procedures specified in Section 3.1(c)(i)-(iii) above.

(e) Exceptions. The rights of the Investors under this Section 3.1 shall not
apply to:

(i) Common Stock issued as a stock dividend to holders of Common Stock or upon
any subdivision or combination of shares of Common Stock;

(ii) any capital stock or derivative thereof granted to an employee, director or
consultant under a stock plan approved by the Board of Directors and the
Company’s stockholders;

(iii) any securities issued as consideration for the acquisition of another
entity by the Company by merger or share exchange (whereby the Company owns no
less than 51% of the voting power of the surviving entity) or purchase of
substantially all of such entity’s stock or assets, if such acquisition is
approved by the Board of Directors;

(iv) any securities issued in connection with a strategic partnership, joint
venture or other similar agreement, provided that the purpose of such
arrangement is not primarily the raising of capital and that such arrangement is
approved unanimously by the Board of Directors;

(v) any securities issued to a financial institution in connection with a bank
loan or lease with such financial institution provided that such is approved
unanimously by the Board of Directors;

(vi) securities issuable upon the exercise or conversion of securities
outstanding on the Closing Date; and

(vii) the Shares, the Warrants, the Conversion Shares issued upon conversion of
the Shares and the Warrant Shares issued upon the exercise of the Warrants.

3.2 Further Assurances. The Company hereby agrees to take all further actions,
execute all further documents and perform all further things necessary to give
effect to the provisions of this Agreement and consult with and keep informed,
and shall cause the appropriate officers, directors and legal counsel to consult
with and keep informed, legal counsel to the Investors (including, without
limitation, legal counsel to M/C Venture Partners) including, but not limited to
the status of the proposed Merger and Credit Agreement.



--------------------------------------------------------------------------------

3.3. Registration of the Shares; Compliance with the Securities Act.

(a) Registration Procedures and Other Matters. The Company shall:

(i) subject to receipt of necessary information from the Investors (for purposes
of this Section 3.3 only, “Investors” shall include the holder of warrants
issued in connection with the Credit Agreement) after prompt request from the
Company to the Investors to provide such information, prepare and file with the
SEC within 210 days after the consummation of the Merger (the date such
registration statement is filed, the “Filing Date”), a registration statement on
Form S-3 or Form S-1 (the “Registration Statement”) to enable the resale of the
Conversion Shares and the Warrant Shares (for purposes of this Section 3.3 only,
the term “Warrant Shares” shall include shares of Common Stock issuable upon
exercise of the Warrants and any warrants to purchase Common Stock issued in
connection with the Credit Agreement), as applicable, by the Investors from time
to time through any quotation system on which the Common Stock is quoted or
listed, if applicable, or in privately-negotiated transactions (as used in this
Section 3.3 and in Section 3.7 only, the term “Conversion Shares” shall include
any securities into which the Conversion Shares are reclassified after the date
hereof);

(ii) use its best efforts, subject to receipt of necessary information from the
Investors after prompt request from the Company to the Investors, to provide
such information (provided that failure on the part of one Investor shall not
relieve the Company from its obligation to use best efforts with respect to
complying Investors), to cause the Registration Statement to become effective as
soon as reasonably practicable after (A) being informed by the staff of the SEC
(the “Staff”) that the Staff has decided not to review the Registration
Statement, or (B) being informed by the Staff that the Staff have no further
comments on such Registration Statement (the date the Registration Statement is
initially declared effective by the SEC, the “Effective Date”), such efforts to
include, without limiting the generality of the foregoing, preparing and filing
with the SEC in such period any financial statements that are required to be
filed prior to the effectiveness of such Registration Statement; and, in the
event that the filing referred to in Section 3.3(a)(i) above is on a form other
than Form S-3, the Company shall use its best efforts, subject to receipt of
necessary information from the Investors after prompt request from the Company
to the Investors to provide such information (provided that failure on the part
of one Investor shall not relieve the Company from its obligation to use best
efforts with respect to complying Investors), to prepare and file with the SEC,
as soon as reasonably practicable after the Company first becomes eligible to
file a registration statement on Form S-3, a registration statement on Form S-3
(the “S-3 Registration Statement”) to enable the resale of the Conversion Shares
and the Warrant Shares by the Investors from time to time through any quotation
system on which the Common Stock is quoted or listed or in privately-negotiated
transactions; and to use its best efforts to cause the S-3 Registration
Statement to become effective as soon as reasonably practicable thereafter, such
efforts to include, without limiting the generality of the foregoing, preparing
and filing with the SEC as promptly as reasonably practicable any financial
statements that are required to be filed prior to the effectiveness of such S-3
Registration Statement (the term “Registration Statement” shall mean the Form
S-1 Registration Statement until the S-3 Registration Statement is declared
effective by the SEC, after which time it shall mean the S-3 Registration
Statement).

(iii) use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statement and the Prospectus (as used herein,
the term “Prospectus” shall mean (1) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Conversion Shares covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (2) any “free writing prospectus” as defined
in Rule 163 under the Securities Act) used in connection therewith as may be
necessary to keep the Registration Statement current, effective and free from
any material misstatement or omission to state a material fact for a period not
exceeding, with respect to each Investor’s Conversion Shares or Warrant Shares
purchased hereunder, the earlier of (x) the date on which such Investor may sell
all Conversion Shares or Warrant Shares then held by the Investor without
restriction by the volume limitations of Rule 144(e) of the Securities Act and
(y) such time as all Conversion Shares or Warrant Shares held by such Investor
have been sold pursuant to a registration statement;



--------------------------------------------------------------------------------

(iv) comply with Rule 172 of the Securities Act and (x) advise the Investors
promptly of any failure by the Company to satisfy the conditions of such Rule
172 and (y) promptly furnish to the Investors with respect to the Conversion
Shares or Warrant Shares registered under the Registration Statement such number
of copies of the Registration Statement, Prospectuses and Preliminary
Prospectuses in conformity with the requirements of the Securities Act and such
other documents as the Investors may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Conversion Shares or
Warrant Shares by the Investors;

(v) file documents required of the Company for blue sky clearance in states
specified in writing by any Investor and use its best efforts to maintain such
blue sky qualifications during the period the Company is required to maintain
the effectiveness of the Registration Statement pursuant to Section 3.3(a)(iii);
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented;

(vi) bear all expenses in connection with the procedures in paragraph
(i) through (v), (viii) and the last paragraph of this Section 3.3(a) and the
registration of the Conversion Shares and Warrant Shares pursuant to the
Registration Statement;

(vii) advise the Investors, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and

(viii) provide a “Plan of Distribution” section of the Registration Statement
substantially in the form attached hereto as Exhibit E hereto (subject to the
comments of the SEC).

Notwithstanding anything to the contrary herein, (i) the Registration Statement
shall cover only the Conversion Shares, the Warrant Shares and any other
securities with respect to which the Company has registration obligations as of
the date hereof. In no event at any time before the Registration Statement
becomes effective shall the Company publicly announce or file any other
registration statement, other than registrations on Form S-8, without the prior
written consent of each individual holder (together with any Affiliates of such
holder) of 30% of the Series E Preferred Stock to be purchased pursuant to this
Agreement (the “30% Investors’ Consent”).

The Company understands that the Investors disclaim being underwriters, but any
Investor being deemed an underwriter by the SEC shall not relieve the Company of
any obligations it has hereunder; provided, however that if the Company receives
notification from the SEC that a Investor is deemed an underwriter, then the
period by which the Company is obligated to submit an acceleration request to
the SEC shall be extended to the earlier of (a) the 90th day after such SEC
notification, or (b) 120 days after the initial filing of the Registration
Statement with the SEC.

Within three (3) business days of the Effective Date, the Company shall advise
its transfer agent that the shares are subject to an effective registration
statement and can be reissued free of restrictive legend upon notice of a sale
by a Investor and confirmation by such Investor that it has complied with the
prospectus delivery requirements, provided that the Company has not advised the
transfer agent orally or in writing that the registration statement has been
suspended; provided, however, in the event the



--------------------------------------------------------------------------------

Company’s transfer agent requires an opinion of counsel to the Company for an
such reissuance, within three business days of any such request for an opinion
by the transfer agent, the Company shall cause its counsel to issue a blanket
opinion to the transfer agent stating the foregoing.

(b) Transfer of Conversion and Warrant Shares After Registration; Suspension.

(i) Each Investor, severally and not jointly, agrees that it will not effect any
disposition of the Conversion Shares or the Warrant Shares or its right to
purchase the Conversion Shares or the Warrant Shares that would constitute a
sale within the meaning of the Securities Act except as contemplated in the
Registration Statement referred to in Section 3.3(a) and as described below or
as otherwise permitted by law, and that it will promptly notify the Company of
any material changes in the information set forth in the Registration Statement
regarding the Investor or its plan of distribution.

(ii) Except in the event that paragraph (iii) below applies, the Company shall
(A) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that such Prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
(B) provide the Investors copies of any documents filed pursuant to
Section 3.3(b)(ii)(A); and (C) inform each Investor that the Company has
complied with its obligations in Section 3.3(b)(ii)(A) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify the Investor to that
effect, will use its best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investor pursuant to Section 3.3(b)(ii)(A) hereof when the amendment has become
effective).

(iii) Subject to paragraph (iv) below, in the event (A) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information;
(B) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (C) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Conversion Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; or (D) of any event or circumstance which, upon the advice of
its counsel, necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall deliver a notice in writing to
each Investor (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Investor will refrain from selling any
Conversion Shares pursuant to the Registration Statement (a “Suspension”) until
the Investor’s is advised in writing by the Company that the Suspension is no
longer effective. In the event of any Suspension, the Company will use its best
efforts to cause the Suspension to be terminated as soon as reasonably
practicable within twenty (20) business days after the delivery of a Suspension
Notice to the Investors. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Investors,
each Investor shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 3.3(b)(iii).



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing paragraphs of this Section 3.3(b), the
Investors shall not be prohibited from selling Conversion Shares or the Warrant
Shares under the Registration Statement as a result of Suspensions on more than
two occasions of not more than thirty (30) days each in any twelve (12) month
period, unless, in the good faith judgment of the Company’s Board of Directors,
upon the advice of counsel, the sale of Conversion Shares or Warrant Shares
under the Registration Statement in reliance on this Section 3.3(b)(iv) would be
reasonably likely to cause a violation of the Securities Act or the Exchange Act
and result in liability to the Company.

(v) Provided that a Suspension is not then in effect, any Investor may sell
Conversion Shares or Warrant Shares under the Registration Statement upon
compliance with its obligations under this Section 3.3.

(vi) In the event of a sale of Conversion Shares or Warrant Shares by a Investor
pursuant to the Registration Statement, the Investor must also deliver to the
Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit F, so that
the Conversion Shares or Warrant Shares, as applicable, may be properly
transferred.

(c) Indemnification.

(i) For the purposes of this Section 3.3(c):

(A) the term “Selling Stockholder” shall include each Investor and any Affiliate
of such Investor;

(B) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 3.3(a); and

(C) the term “untrue statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(ii) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (A) any breach
of the representations or warranties of the Company contained in this
Section 3.3 or failure to comply with the covenants and agreements of the
Company contained in this Section 3.3, (B) any untrue statement of a material
fact contained in the Registration Statement as amended at the time of
effectiveness or any omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (C) any failure
by the Company to fulfill any undertaking included in the Registration Statement
as amended at the time of effectiveness, and the Company will reimburse such
Selling Stockholder for any reasonable legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim, or preparing to defend any such action,



--------------------------------------------------------------------------------

proceeding or claim, provided, however, that the Company shall not be liable in
any such case to the extent that such loss, claim, damage or liability arises
out of, or is based upon, an untrue statement made in such Registration
Statement or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Stockholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained in Section 3.3(b) hereof respecting sale of
the Conversion Shares or, in the event the Company has advised the Investors in
writing that the Company does not meet the conditions for using Rule 172 of the
Securities Act and has provided the Investors with a copy of a current
Prospectus, any statement or omission in any earlier Prospectus that is
corrected in the Prospectus so delivered to the Investors and delivered to the
Selling Stockholder prior to the pertinent sale or sales by the Selling
Stockholder. The Company shall reimburse each Selling Stockholder for the
amounts provided for herein on demand as such expenses are incurred.

(iii) Each Investor, severally but not jointly, agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (A) any failure to comply with the covenants and agreements
contained in Section 3.3(b) hereof respecting sale of the Conversion Shares or
Warrant Shares, or (B) any untrue statement of a material fact contained in the
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading if such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished by or on behalf of such Investor specifically for
use in preparation of the Registration Statement, and such Investor will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however that such Investor’s obligation to indemnify the
Company shall be limited to the net amount received by such Investor from the
sale of the Conversion Shares or Warrant Shares giving rise to such obligation.

(iv) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 3.3(c), such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 3.3(c) (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this
Section 3.3(c). Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified person promptly after receiving
the aforesaid notice from such indemnified person, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof,
provided, however, that if there exists or shall exist a conflict of interest
that would make it inappropriate, in the opinion of counsel to the indemnified
person, for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the reasonable expense of
such indemnifying person; provided, however, that no indemnifying person shall



--------------------------------------------------------------------------------

be responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could have been a
party and indemnification could have been sought hereunder by such indemnified
person, unless such settlement includes an unconditional release of such
indemnified person from all liability on claims that are the subject matter of
such proceeding.

(v) If the indemnification provided for in this Section 3.3(c) is unavailable to
or insufficient to hold harmless an indemnified person under subsection (ii) or
(iii) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the applicable Investor, as well as any
other Selling Shareholders under such registration statement on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or an Investor, or other Selling Stockholder on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and each
Investor, severally but not jointly, agree that it would not be just and
equitable if contribution pursuant to this subsection (v) were determined by pro
rata allocation (even if the Investor and other Selling Stockholders were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this subsection (v). The amount paid or payable by an indemnified person as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (v) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified person in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (v), each Investor shall not
be required to contribute any amount in excess of the amount by which the net
amount received by such Investor from the sale of the Conversion Shares or the
Warrant Shares to which such loss relates exceeds the amount of any damages
which such Investor has otherwise been required to pay by reason of such untrue
statement. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. Each
Investor’s obligations in this subsection to contribute shall be in proportion
to its sale of Conversion Shares or Warrant Shares to which such loss relates
and shall not be joint with any other Selling Stockholders.

(vi) The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 3.3(c), and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 3.3(c)
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act. The parties are advised that federal or state public policy as interpreted
by the courts in certain jurisdictions may be contrary to certain of the
provisions of this Section 3.3(c), and the parties hereto hereby expressly waive
and relinquish any right or ability to assert such public policy as a defense to
a claim under this Section 3.3(c) and further agree not to attempt to assert any
such defense.



--------------------------------------------------------------------------------

(d) Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5.5 or this Section 3.3 upon the transferability of the Conversion
Shares or Warrant Shares shall cease and terminate as to any particular number
of the Conversion Shares or Warrant Shares when such Conversion Shares or
Warrant Shares shall have been effectively registered under the Securities Act
and sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement covering such Conversion
Shares or Warrant Shares, at the time such Shares are eligible for sale pursuant
to Rule 144(k) (and the Investor provides the Company with such reasonable and
appropriate customary representations as may be reasonably requested by the
Company) or at such time as an opinion of counsel reasonably satisfactory to the
Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act.

(e) Information Available. So long as the Registration Statement is effective
covering the resale of Conversion Shares or Warrant Shares owned by any
Investor, the Company will furnish to such Investors, upon the reasonable
request of a Investor, an adequate number of copies of the Prospectuses to
supply to any other party requiring such Prospectuses; and upon the reasonable
request of such Investor, the President or the Chief Financial Officer of the
Company (or an appropriate designee thereof) will meet with such Investor or a
representative thereof at the Company’s headquarters to discuss all information
relevant for disclosure in the Registration Statement covering the Conversion
Shares or Warrant Shares and will otherwise cooperate with any Investor
conducting an investigation for the purpose of reducing or eliminating such
Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with any Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.

3.4 Delivery of Shares; Liquidated Damages. The Company and each Investor agree
that such Investor will suffer damages if the Company fails to fulfill its
obligations pursuant to Section 1.3 hereof and that it would not be possible to
ascertain the extent of such damages with precision. Accordingly, the Company
hereby agrees to pay liquidated damages to each Investor if the Company fails to
deliver to the Investors the stock certificates evidencing the Shares and the
Warrants being purchased by the Investors hereunder within three (3) business
days after the date hereof (such an event, a “Covenant Default”). The Company
shall pay an amount in cash equal to 1% of the aggregate purchase price paid by
the Investors pursuant to this Agreement (the “Liquidated Damages”) in
connection with a Covenant Default, on the business day following the Covenant
Default, and each 30th day thereafter until the certificates evidencing the
Shares and the Warrants purchased by the Investors hereunder have been delivered
to the Investors. Notwithstanding the foregoing, all periods shall be tolled
during delays directly caused by the action or inaction of the Investor, and the
Company shall have no liability to any Investor in respect of any such delay.
The Liquidated Damages payable herein shall apply on a pro rata basis for any
portion of a 30-day period of a Covenant Default.

3.5 Reservation of Shares of Common Stock. From and after the Closing Date, the
Company will at all times reserve and keep available, solely for issuance and
delivery upon the conversion of the Shares and exercise of the Warrants, all
Common Stock issuable from time to time upon such conversion and exercise. If at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of the Shares and/or exercise of the
Warrants without limitation of any remedies available to any Investor, the
Company will forthwith take such corporate action (and shall use its best
efforts to cause the Company’s stockholders to take such action) as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes. The Company shall
obtain any authorization, consent, approval or other action by, or make any
filing with, any court or administrative body that may be required under
applicable state securities laws in connection with the issuance of shares of
Common Stock upon conversion of the Shares and exercise of the Warrants.



--------------------------------------------------------------------------------

3.6 Extinguishment of Prior Debt. Prior to the Closing Date, the Company shall
have completely satisfied and extinguished all of its payment obligations and
amounts due to (i) Silicon Valley Bank (“SVB”) pursuant to that certain Loan and
Security Agreement, dated as of September 28, 2005 (“SVB Loan Agreement”),
including, without limitation the promissory notes made to SVB in connection
therewith, and (ii) Comdial Corporation (“Comdial”), pursuant to that certain
Promissory Note, dated as of September 28, 2005 (the “Comdial Note”), made by
the Company to Comdial, and the Company shall have no further obligations under
the SVB Loan Agreement or the Comdial Note (and 30% Investors shall have
received evidence in writing of such satisfaction and extinguishment from the
Company).

3.7 Removal of Legends. Upon the earlier of (i) registration of the Conversion
Shares and the Warrant Shares for sale pursuant to Section 3.3 or (ii) Rule
144(k) becoming available with respect to an Investor’s Conversion Shares and/or
Warrant Shares, the Company shall, (A) deliver to the transfer agent for the
Common Stock (the “Transfer Agent”) irrevocable instructions that the Transfer
Agent shall reissue a certificate representing shares of Common Stock without
legends upon receipt by such Transfer Agent of the legended certificates for
such shares, together with either (1) a customary representation by such
Investor that Rule 144(k) of the Securities Act applies to the shares of Common
Stock represented thereby or (2) the Certificate of Subsequent Sale in
substantially the form of Exhibit F hereto, and (B) cause its counsel to deliver
to the Transfer Agent one or more blanket opinions to the effect that the
removal of such legends in such circumstances may be effected under the
Securities Act. From and after the earlier of such dates, upon an Investor’s
written request, the Company shall promptly cause certificates evidencing such
Investor’s securities to be replaced with certificates which do not bear such
restrictive legends, and Conversion Shares subsequently issued upon conversion
of the Shares or the due exercise of the Warrants shall not bear such
restrictive legends. When the Company is required to cause unlegended
certificates to replace previously issued legended certificates, if unlegended
certificates are not delivered to an Investor within three (3) business days of
submission by that Investor of legended certificate(s) to the Transfer Agent as
provided above (or to the Company, in the case of the Warrants), the Company
shall be liable to such Investor for a penalty equal to 1% of the aggregate
purchase price of the Conversion Shares evidenced by such certificate(s) for
each thirty (30) day period (or portion thereof) beyond such three (3) business
day period that the unlegended certificates have not been so delivered; provided
that in no event shall the aggregate amount of cash to be paid to such Investor
pursuant to this Section 3.7 exceed 9% of such aggregate purchase price.

3.8 Board and Committee Configuration.

(a) Size. The Board of Directors following the consummation of the Merger shall
consist of, and be fixed at, eight (8) members. If the Merger is not
consummated, the Board of Directors shall consist of, and be fixed at, seven
(7) members.

(b) Membership – Post-Merger. Immediately following the Closing, the members of
the Board of Directors shall consist of (and the Company agrees to nominate for
election) (i) the chief executive officer of the Company who shall serve as a
Class II director, currently William Y. Tauscher, (ii) one member who shall
serve as a Class II director designated by the written consent of the
majority-in-interest of the shares of Common Stock held by the investors
(including the affiliated assignees of such investors, the “Series B Investors”)
named on the signature pages to the Company’s Series B purchase agreement dated
as of August 8, 2001 that were acquired upon the conversion of the shares of
Series B Preferred Stock held by them pursuant to the terms of the Consent,
Waiver and Amendment Agreement dated September 25, 2004 (the “2004 Consent”),
acting as a single class, currently Robert J. Majteles, (iii) one member who
shall serve as a Class II director designated by the written consent of the
majority-in-interest



--------------------------------------------------------------------------------

of the shares of Common Stock held by the investors (including the affiliated
assignees of such investors, the “Series C Investors”) named on the signature
pages to the Company’s Series C purchase agreement dated as of June 27, 2003, as
amended that were acquired upon the conversion of the shares of Series C
Preferred Stock held by them pursuant to the terms of the 2004 Consent, acting
as a single class, currently R. Randy Stolworthy, (iv) two members who shall
serve as Class III directors designated in writing by M/C Venture Partners,
currently John W. Watkins and Matthew J. Rubins, (v) two non-executive members
who shall serve as Class I directors designated by the mutual agreement of M/C
Venture Partners and the Board of Directors (reflected by approval of the Board
of Directors (or its Nominating or Corporate Governance committee) of a written
designation by M/C Venture Partners), provided that each such non-executive
member has relevant industry experience (each, an “Industry Director”), which
such Industry Directors are currently Michael P. Downey and Francis E. Girard,
and (vi) subject to the consummation of the Merger, one member who shall serve
as a Class I director designated in writing, by LG-Nortel Co., Ltd. (“LG”).

(c) Membership - Post-Annual Meeting. Following the date which is six months
from the Closing Date, the members of the Board of Directors shall consist of
(and the Company agrees to nominate for election) (i) the chief executive
officer of the Company who shall serve as a Class II director, (ii) one member
who shall serve as a Class II director designated by the written consent of
(A) Special Situations Fund III, L.P. and its Affiliates (collectively, “SSF”)
so long as SSF and its Affiliates continue to beneficially own at least 50% of
the shares of Common Stock acquired by SSF and its Affiliates upon the
conversion of the shares of Series B Preferred Stock held by them pursuant to
the terms of the 2004 Consent or (B) in the event that SSF is not entitled to
appoint a director pursuant to clause (A), the majority-in-interest of the
shares of Common Stock held by the Series B and C Investors that were acquired
by them upon the conversion, pursuant to the terms of the 2004 Consent, of the
shares of Series B Preferred Stock and Series C Preferred Stock held by them,
acting as a single class, (iii) two members who shall serve as Class III
directors designated in writing by M/C Venture Partners (at least one of whom
shall be an Industry Director), (iv) three Industry Directors who shall serve as
Class I directors designated by the mutual agreement of M/C Venture Partners and
the Board of Directors (reflected by approval of the Board of Directors (or its
Nomination or Corporate Governance committee) of a written designation by M/C
Venture Partners) and (v) subject to the Merger having been consummated, one
member who shall serve as a Class I director designated in writing, by LG.

(d) Term. The directors to be elected shall serve for terms in accordance with
the Company’s bylaws.

(e) Vacancy. A vacancy in any directorship provided for pursuant to
Sections 3.8(b) and (c) hereof shall be filled or in accordance with such
Sections 3.8(b) and (c) by a director designated by the persons or entities that
hold the right to designate such person under Sections 3.8(b) and (c).

(f) Committees. The Company shall maintain Compensation, Audit and Nominating or
Corporate Governance committees, and the Investors’ designees shall be entitled
to membership on the Compensation and Nominating or Corporate Governance
committees.

3.9 Prior Round Liquidated Damages. The Company shall property account for and
record as a liability on the Company’s balance sheet all accrued and unpaid
liquidated damages payable with respect to prior financings (which the Company
hereby acknowledges remain outstanding).



--------------------------------------------------------------------------------

ARTICLE IV

NEGATIVE COVENANTS OF THE COMPANY

For so long as any shares of Series E Preferred Stock are issued and
outstanding, the Company hereby covenants with (i) M/C Venture Partners that so
long as M/C Venture Partners owns at least 50% of the Shares initially purchased
by it hereunder and (ii) with respect to Sections 4.6 and 4.11, with all of the
30% Investors for so long as such Investors beneficially own at least 30% of the
Common Stock (calculated on a fully diluted basis), in addition to any other
vote required by law or the Company’s certificate of incorporation without the
prior written consent of M/C Venture Partners, the Company will not:

4.1 Change in Control; Sale of Assets; Merger. Enter into any transaction, or
series of related transactions, constituting a Change of Control (or agree to
enter into any such transaction or series of related transactions, or permit any
Subsidiary to do so). For purposes of this Section 4.1, “Change of Control”
shall mean the existence or occurrence of any of the following: (a) the sale,
conveyance or disposition of all or substantially all of the assets of the
Company; (b) the effectuation of a transaction or series or related transactions
in which more than fifty percent (50%) of the voting power of the Company is
disposed of (other than as a direct result of normal, uncoordinated trading
activities in the Common Stock generally); (c) the consolidation, merger or
other business combination of the Company with or into any other entity,
immediately following which the prior stockholders of the Company fail to own,
directly or indirectly, at least fifty percent (50%) of the voting equity of the
surviving entity; and (d) a transaction or series of related transactions in
which any person or group, other than the Investors and their affiliates,
acquires more than fifty percent (50%) of the voting equity of the Company,
provided, that the Company shall not be deemed to have violated this
Section 4.1(d) in the event the Investors sell, convey or transfer more than 50%
of the outstanding equity securities of the Company to an unaffiliated third
party.

4.2 Creation of Senior or Pari Passu Equity; Issuance of Equity Securities.
Create or authorize the creation of any additional class or series of shares of
stock (or any debt security which by its terms is convertible into or
exchangeable for any equity security of the Company and any security which is a
combination of debt and equity) unless the same ranks junior to the Common Stock
as to dividends and the distribution of assets on the liquidation, dissolution
or winding up of the Company; or issue, or agree to issue, any equity security
(or any security convertible, exercisable or exchangeable for or into any equity
security) of the Company other than securities set forth in Section 3.1(e).
Notwithstanding any other provision of this Agreement, the Company shall not
issue any shares of the Series E Preferred Stock except for the Shares.

4.3 Repurchases, Redemptions, Dividends. Purchase or redeem, or set aside any
sums for the purchase or redemption of, or pay any dividend or make any
distribution on, any shares of capital stock of the Company or permit any
Subsidiary to do any of the foregoing, except for (1) dividends or other
distributions payable on the Common Stock solely in the form of additional
shares of Common Stock; (2) redemption of the Shares as contemplated by the
Certificate of Designations and/or the Company’s certificate of incorporation;
(3) the dividends and/or distributions with respect to the Shares contemplated
by the Certificate of Designations and/or the Company’s certificate of
incorporation, as amended; and (4) the repurchase of shares of Common Stock from
employees or consultants at the original purchase price thereof pursuant to
awards granted prior to the date hereof under a stock plan approved by the Board
of Directors.

4.4 Transfers of Intellectual Property. Transfer any ownership or interest in,
or material rights relating to, or the granting of any liens or encumbrances on,
any of the Intellectual Property to any person or entity which is not a member
of the consolidated group of the Company and its Subsidiaries; provided,
however, that this restriction shall not apply to transfers of Intellectual
Property accomplished in the ordinary course of business (such as pursuant to
software license agreements in the ordinary course of business).



--------------------------------------------------------------------------------

4.5 Liquidation or Dissolution. Consent to or effect any liquidation,
dissolution or winding up of the Company or any recapitalization or
reorganization of the Company, or permit any Subsidiary to do any of the
foregoing.

4.6 Change in Size of Board. Increase or decrease the number of directors
constituting the size of the Board of Directors from eight (8) members.

4.7 Change to Charter/By-laws. Amend, alter or repeal any provision of the
certificate of incorporation or by-laws of the Company.

4.8 Change in Nature of Business. Make, or permit any Subsidiary to make, any
change in the nature of its business in the Exchange Act Documents existing on
the Closing Date.

4.9 Restrictions on Indebtedness. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any liability
with respect to indebtedness for money borrowed which exceeds, in the
aggregate, $3,000,000, provided that indebtedness for borrowed money assumed,
guaranteed, endorsed or upon which the Company or any Subsidiary has otherwise
become directly or contingently liable on, shall count as indebtedness for money
borrowed for the purpose of this restriction.

4.10 Change in Authorized Capital Stock. Increase or decrease in the authorized
amount of any shares of capital stock of the Company, whether any such change
shall be by means of amendment to the Company’s certificate of incorporation or
by merger, consolidation or otherwise.

4.11 No Disparate Voting Rights. Take any action, including, without limitation,
amendments to the Certificate of Incorporation, that would enable any holder of
a share of capital stock of the Company to vote such shares on any matter at a
rate exceeding the number of votes that such share would be entitled to had it
been purchased at a purchase price equal to one share of Common Stock of the
Company on the date of its purchase (and the Company shall not use indebtedness
to evade this covenant).

4.12 Issuance of Compensatory Equity Awards. Grant any options or other rights
to purchase capital stock except to employees, directors and consultants as
authorized by vote of the Board of Directors or its Compensation Committee, if
such committee has been formed.

4.13 Adjustments to Warrants. Take any action which would cause any adjustment
under Section 8 of the Warrants.

4.14 Credit Agreement. Amend the Credit Agreement or the warrants issued in
connection therewith, or take any action that would cause any increase in the
number of shares of Common Stock for which such warrants may be exercised.



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTORS

5. Each Investor, severally and not jointly, represents and warrants to, and
covenants with, the Company that:

5.1 Authorization. The Investor has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement. The execution
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of such Investor
and this Agreement has been duly executed and delivered and constitutes the
valid and binding obligation of the Investor enforceable in accordance with its
terms, except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.2 Purchase Entirely for Own Account. The Shares and Warrants to be purchased
by the Investor will be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the Securities Act, and such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Such Investor does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer, or grant
participation to any person with respect to any of the Shares or the Warrants.
Nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Shares, Warrants or any Conversion Shares for any period of
time.

5.3 Disclosure of Information. The Investor acknowledges that it has received
all the information that it has requested relating to the Company and the
purchase of the Shares and the Warrants. The Investor further represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Shares and the
Warrants. The foregoing, however, does not limit or modify the representations
and warranties of the Company in this Agreement or the right of the Investor to
rely thereon.

5.4 Accredited Investor. The Investor is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act, as presently in
effect and the Investor is also knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to the transactions
contemplated hereby.

5.5 Restricted Securities. Investor understands that the Shares and Warrants
that it is purchasing is characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act, only in certain limited circumstances. In this connection,
the Investor represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

5.6 Legends. It is understood that the certificates evidencing the Conversion
Shares and Warrant Shares shall bear a legend, reading substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN
THIS CERTIFICATE. THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS



--------------------------------------------------------------------------------

EXCEPT PURSUANT TO RULE 144(K) OR PURSUANT TO AN OPINION OF COUNSEL, REASONABLY
ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS.”

5.7 Investor Questionnaire. The Investor covenants to execute and deliver to the
Company at or promptly following the Closing an investor questionnaire supplied
by the Company to facilitate the registration of the Conversion Shares and the
Warrant Shares pursuant to the registration rights set forth herein and the
information contained therein shall be true and correct.

5.8 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, neither such Investor nor any Affiliate of such Investor which (a) had
knowledge of the transactions contemplated hereby, (b) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Securities, or (c) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Conversion Shares or Warrant Shares,
granted any other right (including, without limitation, any put or call option)
with respect to the Conversion Shares or Warrant Shares or with respect to any
security that includes, relates to or derived any significant part of its value
from the Conversion Shares or Warrant Shares or otherwise sought to hedge its
position in the Conversion Shares or Warrant Shares (each, a “Prohibited
Transaction”). Prior to the earliest to occur of the termination of this
Agreement or the Effective Date, such Investor shall not, and shall cause its
Trading Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction. Such Investor acknowledges that the representations, warranties and
covenants contained in this Section 5.8 are being made for the benefit of the
Investors as well as the Company and that each of the other Investors shall have
an independent right to assert any claims against such Investor arising out of
any breach or violation of the provisions of this Section 5.8.

5.9 Restrictions on Certain Payments. The Investor acknowledges and agrees that,
pursuant to the provisions of the Credit Agreement, the Company will be
prohibited from (a) paying or declaring any dividends on or with respect to the
Shares (except for dividends payable solely in stock of the Company) or
(b) redeeming, retiring, purchasing or otherwise acquiring any of the Shares
until such time as all indebtedness under the Credit Agreement, and any
extensions, renewals or refinancings thereof, has been repaid in full, without,
in any case, obtaining the prior written consent of Lender.

ARTICLE VI

SURVIVAL; INDEMNITY

6.1 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company herein shall survive the
execution of this Agreement, the delivery to the Investors of the Shares and
Warrants being purchased and the payment therefor; provided, that the
representations and warranties of the parties hereunder shall only survive for a
period of one year following the Closing Date.

6.2 Indemnity. Company agrees to indemnify and hold each Investor, and its
respective directors, managers, officers, shareholders, members, partners,
affiliates, employees, attorneys and agents (each, an “Indemnified Person”),
harmless from and against any and all suits, actions, proceedings,



--------------------------------------------------------------------------------

claims, damages, losses, liabilities and expenses of any kind or nature
whatsoever (including attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) which may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of their investment in the Shares and Warrants under this Agreement or
with respect to any breach (or alleged breach) of any representation, warranty
or covenant of the Company contained in this Agreement or with respect to the
execution, delivery, enforcement, performance and administration of, or in any
other way arising out of or relating to, this Agreement or transactions
contemplated by or referred to herein and any actions or failures to act with
respect to any of the foregoing, except to the extent that any such indemnified
liability is finally determined by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
The Company shall reimburse each Investor for amounts provided for herein on
demand as such expenses are incurred. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE
OR LIABLE TO THE COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF THEIR INVESTMENT IN THE SHARES AND WARRANTS
UNDER THIS AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER. THE COMPANY SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY INDEMNIFIED
PERSON OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY, CONSEQUENTIAL OR SPECIAL DAMAGES
WHETHER OR NOT SUCH DAMAGES WERE REASONABLY FORESEEABLE.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (a) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given and received (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

(a) if to the Company, to:

Vertical Communications, Inc.

One Memorial Drive

Cambridge, MA 02142

Attn: William Y. Tauscher, Chief Executive Officer

(b) with a copy to:

Andrews Kurth LLP

1717 Main Street, Suite 3700

Dallas, TX 75201

Attn: Victor B. Zanetti, Esq.



--------------------------------------------------------------------------------

(c) if to the Investors, at their respective addresses on the signature page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing, with a copy to counsel to M/C Venture Partners:

Goodwin | Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attn: Jocelyn M. Arel, Esq.

7.2 Changes. This Agreement may not be modified, waived or amended except
pursuant to an instrument in writing signed by the Company and with Investors
constituting the 30% Investors’ Consent (provided, that, if such modification,
waiver or amendment does not equally affect all Investors to whom such
modification, waiver or amendment is applicable (taking into account the
relative ownership interests of such Investors), such modification, waiver or
amendment must be signed by all Investors).

7.3 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

7.4 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

7.5 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

7.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

7.7 Press Release. The Company shall on the Closing Date issue a press release
disclosing the material terms of the transactions contemplated hereby (including
at least the number of Shares sold and proceeds therefrom).



--------------------------------------------------------------------------------

7.8 Prior Agreements. This Agreement constitutes the entire agreement between
the parties and supersedes any prior understandings or agreements (including
without limitation oral agreements) concerning the purchase and sale of the
Shares and the Warrants.

7.9 Costs, Expenses and Taxes. The Company agrees to pay the reasonable
out-of-pocket costs and expenses of M/C Venture Partners incurred in connection
with the transactions contemplated by this Agreement, including the reasonable
fees and expenses of Goodwin Procter LLP, special counsel for M/C Venture
Partners, as well as the reasonable fees and out-of-pocket expenses of legal
counsel, independent public accountants, technical professionals and other
outside experts retained by M/C Venture Partners in connection with the
transactions contemplated by this Agreement and the amendment or enforcement of
this Agreement.

7.10 Transfer of Rights. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Shares, Warrants, Conversion
Shares and/or Warrant Shares), whether so expressed or not.

7.11 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein or in any other document, and no action
taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other related documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in their review and negotiation of this Agreement. The
Company has elected to provide all Investors with the same terms and documents
for the convenience of the Company and not because it was required or requested
to do so by the Investors.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

VERTICAL COMMUNICATIONS, INC. By:  

/s/ KEN CLINEBELL

Name:   Ken Clinebell Title:   Chief Financial Officer



--------------------------------------------------------------------------------

INVESTOR: By:  

/s/ WILLIAM Y. TAUSCHER

Print Name:   William Y. Tauscher Address:   c/o Vertical Communications, Inc.  
One Memorial Drive   Cambridge, MA 02142 Tax ID No.:  

 

Contact name:  

 

Telephone:   (617) 354-0600

Name in which shares should be registered (if different):

 



--------------------------------------------------------------------------------

INVESTOR: LG-Nortel Co. Ltd. By:  

/s/ LEITH TESSY

Print Name:   Leith Tessy Title:   CFO/LG-Nortel Address:   GS Tower 8th Floor  
679 Yoksam-dong   Kangnam-gu, Seoul   135-985, Korea Tax ID No.:   220-87-17654
Contact name:   Jum Bae Choi Telephone:   82-2-2005-2299

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Special Situations Fund III, L.P. By:  

/s/ DAVID GREENHOUSE

Print Name:   David Greenhouse Title:   General Partner Address:   527 Madison
Avenue, Suite 2600   New York, NY 10022 Tax ID No.:   55-0898321 Contact name:  
Marianne Kelly Telephone:   (212) 319-6625

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Special Situations Cayman Fund, L.P. By:  

/s/ DAVID GREENHOUSE

Print Name:   David Greenhouse Title:   General Partner Address:   527 Madison
Avenue, Suite 2600   New York, NY 10022 Tax ID No.:   98-0132442 Contact name:  
Marianne Kelly Telephone:   (212) 319-6625

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Special Situations Private Equity Fund, L.P. By:  

/s/ DAVID GREENHOUSE

Print Name:   David Greenhouse Title:   General Partner Address:   527 Madison
Avenue, Suite 2600   New York, NY 10022 Tax ID No.:   13-3916551 Contact name:  
Marianne Kelly Telephone:   (212) 319-6625

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Special Situations Technology Fund, L.P. By:  

/s/ DAVID GREENHOUSE

Print Name:   David Greenhouse Title:   General Partner Address:   527 Madison
Avenue, Suite 2600   New York, NY 10022 Tax ID No.:   20-0051532 Contact name:  
Marianne Kelly Telephone:   (212) 319-6625

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Special Situations Technology Fund II, L.P. By:  

/s/ DAVID GREENHOUSE

Print Name:   David Greenhouse Title:   General Partner Address:   527 Madison
Avenue, Suite 2600   New York, NY 10022 Tax ID No.:   13-3937585 Contact name:  
Marianne Kelly Telephone:   (212) 319-6625

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Special Situations Fund III QP, L.P. By:  

/s/ DAVID GREENHOUSE

Print Name:   David Greenhouse Title:   General Partner Address:   527 Madison
Avenue, Suite 2600   New York, NY 10022 Tax ID No.:   13-3737427 Contact name:  
Marianne Kelly Telephone:   (212) 319-6625

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: M/C Venture Partners V, L.P. By:   M/C VP, LLC, its General Partner

 

By:  

/s/ MATTHEW J. RUBINS

Print Name:   Matthew J. Rubins Title:   General Partner Address:   75 State
Street, Suite 2500   Boston, MA 02109 Tax ID No.:  

 

Contact name:  

 

Telephone:   (617) 345-7200

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: M/C Venture Investors, LLC By:  

/s/ MATTHEW J. RUBINS

Print Name:   Matthew J. Rubins Title:   Managing Member Address:   75 State
Street, Suite 2500   Boston, MA 02109 Tax ID No.:  

 

Contact name:  

 

Telephone:   (617) 345-7200

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Chestnut Venture Partners, L.P. By:   Chestnut Street Partners, Inc.,
its General Partner

 

By:  

/s/ MATTHEW J. RUBINS

Print Name:   Matthew J. Rubins Title:   Duly Authorized Signatory Address:   75
State Street, Suite 2500   Boston, MA 02109 Tax ID No.:  

 

Contact name:  

 

Telephone:   (617) 345-7200

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Claudio Chiuchiarelli By:  

/s/ CLAUDIO CHIUCHIARELLI

Print Name:   Claudio Chiuchiarelli Title:  

 

Address:   66 Park Dr.   Atherton, CA 94027 Tax ID No.:   ###-##-####
Contact name:  

 

Telephone:   (415) 601-1942 Name in which shares should be registered (if
different):   same



--------------------------------------------------------------------------------

INVESTOR: Jacqueline Chiuchiarelli By:  

/s/ JACQUELINE CHIUCHIARELLI

Print Name:   Jacqueline Chiuchiarelli Title:  

 

Address:   66 Park Dr.   Atherton, CA 94027 Tax ID No.:   ###-##-####
Contact name:   Jacqueline Chiuchiarelli Telephone:   (415) 601-1942 Name in
which shares should be registered (if different):   same

 



--------------------------------------------------------------------------------

INVESTOR: West Laurelhurst LLC By:  

/s/ PETER H. BAILEY

Print Name:   Peter H. Bailey Title:   Managing Member Address:   c/o Larry
Bailey   Preston Gates & Ellis   925 Fourth Avenue, Suite 2900   Seattle, WA
98104-1158 Tax ID No.:   20-1159561 Contact name:   Larry Bailey/Peter Bailey
Telephone:   LB 206-623-7580   PB 415-255-8495

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

INVESTOR: Pathfinder Ventures IV, L.L.C. By:   RRS Investments II, L.L.C., an
Arizona limited liability company By:   Stolworthy Revocable Trust, its Manager

 

By:  

/s/ R. RANDY STOLWORTHY

Print Name:   R. Randy Stolworthy, its Trustee Address:   Pathfinder Ventures
IV, L.L.C.   c/o RRS & Company   4131 N. 24th Street, Suite C-207   Phoenix, AZ
85016 Tax ID No.:   51-0605634 Contact name:   R. Randy Stolworthy Telephone:  
(602) 553-4565

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF INVESTORS

 

Investors

   Shares    Warrants    Purchase Price

M/C Venture Partners1

        

M/C Venture Partners V, L.P.

   9,437    8,902,516    $ 9,437,000.00

M/C Venture Investors, LLC

   176    166,667    $ 176,000.00

Chestnut Venture Partners, L.P.

   387    364,780    $ 387,000.00

M/C Venture Partners Total

   10,000    9,433,963    $ 10,000,000.00

Pathfinder Ventures IV, L.L.C.

   5,000    4,716,981    $ 5,000,000.00

William Y. Tauscher

   500    471,698    $ 500,000.00

LG-Nortel Co., Ltd.

   6,500    6,132,076    $ 6,500,000.00

Additional Investors

   Shares    Warrants    Purchase Price

Special Situations Funds III QP, L.P.

   1,250    1,179,246    $ 1,250,000.00

Special Situations Funds III, L.P.

   100    94,340    $ 100,000.00

Special Situations Cayman Fund, L.P.

   425    400,943    $ 425,000.00

Special Situations Private Equity Fund, L.P.

   425    400,943    $ 425,000.00

Special Situations Technology Fund, L.P.

   50    47,170    $ 50,000.00

Special Situations Technology Fund II, L.P.

   250    235,849    $ 250,000.00

Pathfinder Ventures IV, L.L.C.

   2,250    2,122,642    $ 2,250,000.00

West Laurelhurst LLC

   500    471,698    $ 500,000.00

Scott Pickett

   50    47,170    $ 50,000.00

Claudio Chiuchiarelli

   50    47,170    $ 50,000.00

Jacqueline Chiuchiarelli

   50    47,170    $ 50,000.00                 

TOTALS

   27,400    25,849,059    $ 27,400,000.00                 

--------------------------------------------------------------------------------

1 For purposes of this Agreement, the entities listed below are collectively
referred to as “M/C Venture Partners”.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE OF DESIGNATIONS



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPANY COUNSEL OPINION



--------------------------------------------------------------------------------

EXHIBIT E

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.



--------------------------------------------------------------------------------

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144(k) of the Securities Act.



--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE OF SUBSEQUENT SALE

[Name and Address of Transfer Agent]

 

  RE: Sale of Shares of Common Stock of Artisoft, Inc. (the “Company”) pursuant
to the Company’s Prospectus dated                     ,     (the “Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

Selling Shareholder (the beneficial owner):                            
                                        
                                        
                                                       

Record Holder (e.g., if held in name of nominee):                       
                                        
                                        
                                                  

Restricted Stock Certificate No. (s):                             
                                        
                                        
                                                                    

Number of Shares Sold:                                
                                        
                                        
                                        
                                           

Date of Sale:                                  
                                        
                                        
                                        
                                                             

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

      Very truly yours, Dated:  

 

    By:  

 

      Print Name:  

 

      Title:  

 

      cc:   [Company Name and Address]